Citation Nr: 1219452	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In October 2008, the RO received the Veteran's notice of disagreement with the denial of service-connection for carcinoma of the bladder, bilateral hip arthritis, and residuals of tuberculosis, as well as the evaluation of his bilateral wrists.  In November 2008, the RO received the Veteran's written statement in which he withdrew all current appeals with the exclusion of unemployability.  Thus, this decision will be limited to the TDIU appeal.  


FINDING OF FACT

The service-connected disabilities are not of sufficient severity as to prevent the Veteran from engaging in some form of substantially gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

The Veteran does not have service-connected disabilities which are sufficient to produce unemployability without regard to advancing age.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in July 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice letter was provided before the adjudication of the claim in September 2008.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has declined the offer of a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Discussion

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

The veteran is service connected for:
	A bilateral hearing loss, rated as 80 percent disabling;
	Tinnitus, rated as 10 percent disabling;
	Septal deviation with sinus drainage, rated as 10 percent disabling; 
	Hiatal Hernia with gastroesophageal reflux, rated as 10 percent disabling; 
	Hypertension, rated as 10 percent disabling; 
	A right knee condition, small tear of the superior aspect of the mid-medial 			meniscus, rated as 10 percent disabling; 
	Cystic degenerative change, left tibia, left knee, rated as 10 percent 				disabling;  
	Reduced range of motion of both wrists (early arthritic changes), rated as 10 		percent disabling;  
	Left index and ring fingers, superficial scars, rated as non-compensable; 
	Scars, residual of mole biopsies, lateral aspect right calf, rated as 				noncompensable.  
The combined disability rating is 90 percent.  38 C.F.R. §§ 4.25, 4.26 (2011).  

This meets the schedular requirements of 38 C.F.R. § 4.16, but that is a threshold requirement and does not mean that a total rating is warranted.  The regulation still requires that the evidence establish that the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  That is important in this case because the record shows the Veteran has several significant disabilities for which service-connection has not been established.  The regulation specifically precludes consideration of these non-service-connected disorders.  See 38 C.F.R. §§ 3.341(a), 4.16.  

The Veteran has repeatedly emphasized his age.  In a statement dated in September 2008 he claimed that he could not find a job at his age.  In his October 2008 statement, he asserted that training would not help because he would not be hired because of his age.  However, the Veteran's age may not be taken into consideration because the regulation specifically precludes considering the claimant's age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); see Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

Other things, such as financial factors, payment of alimony, etc., also may not be considered.  The assignment of TDIU is based solely on the effect of service-connected disabilities, given a claimant's education and experience.  

The service records show that, during his military career, the Veteran rose to the rank of master sergeant and had supervisory responsibility for missiles.  A Certificate of Release or Discharge From Active Duty, DD Form 214, dated in September 1971, shows the Veteran had completed two years of college.  Since service, he has worked as a janitor.  

To receive compensation for being totally disabled, a claimant must be unemployable solely as a result of service-connected disabilities.  The sole fact that a claimant is unemployed, under employed or has difficulty obtaining full employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Evidence

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claims.  

The Board notes that the record contains both private and VA records pertaining to disabilities for which service-connection has not been established.  Since these disabilities can not be considered a basis for TDIU, the records pertaining to them will not be discussed in detail.  This includes the notes of private urologist, G. W. B., M.D., covering the period from May 1997 to November 2007.  

The most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Evidence Supporting the Claim

The Veteran has provided several statements describing how his disabilities affect him and his work.  

In February 2008, the Veteran wrote about his conditions.  He discussed his non-service-connected bladder cancer.  He reported that he was not able to get jobs, including as a police officer, because of hearing loss.  He could not eat out without his wife to order for him.  He also reported knee and wrist pain.  He stated that his hips were in bad shape.  He told of respiratory problems during and after service.  (Service connection has not been established for a respiratory disability.)  He stated that his job was getting harder to do every day and he was uncertain of the future.  His hearing loss made it frustrating to talk to people and his grand children.  He could not dance anymore.  He had almost given up on bowling, hunting, riding his motorcycle, yard work, gardening, house maintenance, working on old cars, shopping, and even small every day tasks.  

The Veteran's wife also provided a statement in February 2008.  She recounted his difficulty finding work after service.  He was treated as a retiree with a pension or he was thought to be too qualified and would not stay if hired.  She had seen the Veteran's physical abilities decrease considerably.  The Veteran's job was very debilitating with physical activity.  She discussed his coughing in service and noted that it had escalated.  Their hunting and hiking trips had almost come to a stop because of his breathing problems, hip and knee pain.  They could no longer go on motorcycle or bike rides because of the pain.  She had to open jars and bottles for him.  She discussed the impact of his hearing loss in not being able to obtain jobs and in communicating with others.  

In October 2008, the Veteran wrote that he had cancer in service.  Service-connection has not been established for cancer or its residuals.  Moreover, the question is the current extent of the disability and the Veteran has not identified any current impact on his work due to any cancer he may have had in service.  The Veteran has alleged that his hypertension is not controlled, but has not identified any impact on his work.  The Veteran reported that his wrist pain was excruciating at times so that he could not pick up a glass of water and writing was painful.  As to his knees, the Veteran reported that they locked, slipped, popped and hurt for over 30 years.  He said he could no longer put up with the pain.  His knees always hurt and felt weak and tired.  The Veteran wrote that when he retired from service, because of his hearing loss, the only thing available was a janitorial job, which he could no longer do because of his service-connected joint problems.  

The Veteran listed changes he had to make because of his health problems:
1.  No full time job;
2.  Unable to dance for enjoyment;
3.  Can't go out to eat unless his wife is with him to order for him;
4.  Had to quit bowling;
5.  Had to by a riding mower because he could not use a walk-behind mower;
6.  Can't play with his grandchildren, as he couldn't run, squat down, etc.
7.  May have to hire help for house maintenance;
8.  Has trouble supporting his motorcycle when stopped due to wrist and knee pain;
9.  Walking on uneven terrain while hunting causes knees problems, along with breathing being a problem.   

In a letter dated in September 2008, the Veteran's employer reported that over the last 12 months, the Veteran's performance had been limited by health issues.  He was unable to lift tables and chairs as required.  He had difficulty going up and down stairs.  His ability to bend over and clean was limited by pain.  He had to take numerous days off just to recover from big events at their facilities.  The staff had observed that because of pain in his wrists and knees, the Veteran's ability to carry out his work was greatly reduced.  His hearing loss made it more difficult to communicate.  Others had to be hired to perform the Veteran's duties and his hours had to be cut to 20 and then 8 hours per week.  The Veteran's marginal employment does not preclude TDIU.  38 C.F.R. § 4.16(a) (2011).  

In his March 2009 appeal, the Veteran wrote that a doctor told him he needed knee replacements.  He stated that his knees popped out of joint.  He also reported using braces on his knees and wrists, and that he could not work without them.  He wrote that the knee pain interfered with going up and down stairs and sometimes the pain made him sick to the stomach.  His wrist disabilities caused him to drop things and prevented him from opening jars, bottles, and cans.  His joint pains gave him problems with the bending over, kneeling, sitting down, getting up and using certain tools.  

There are no medical opinions supporting TDIU

Evidence Against the Claim

A June 2007 VA audiology note shows the Veteran had a sensorineural hearing loss and was seen for the fitting of his hearing aids.  

VA clinical notes contain the report of an annual physical examination in December 2007.  The Veteran's past medical history included gastroesophageal reflux disease, hypertension, arthritis of the knees, shoulders, and hips, status post motor vehicle accident with an all-terrain vehicle that summer, and non-service-connected disorders.  As to his gastrointestinal condition, he denied nausea, vomiting, abdominal pain, diarrhea, constipation, melena, or hematochezia.  He complained of arthritis in his knees, shoulders, and hips.  On examination, blood pressure was 148/87.  Examination of the head, eyes, ears, nose and throat showed them to be clear, without any abnormality.  Neurologic findings were normal.  The assessment included hypertension, gastroesophageal reflux disease, arthritis, and non-service-connected disorders.  

On VA examination of the Veteran's joints, in January 2008, his claims file and electronic record were reviewed.  His blood pressure was noted to be 148/87.  

The Veteran reported experiencing increase pain in his wrists during the last few years.  Sometimes he would have no pain and other times there would be pain lasting from a day to a week.  Both wrists were reported to be weak.  When the pain was worse, he would be unable to grip or have any stability in his wrists.  He used bilateral wrist splints and medication for the pain.  When he had flare-ups, he had difficulty vacuuming, emptying garbage, mopping, etc.  He no longer played racquet ball and had cut down on basketball.  He no longer water skied because of knee and wrist pain.  He no longer did archery.  Playing with his grandchildren was a problem at times.  Physical examination showed no heat, redness, erythema, swelling, nodules, deformity, or muscle atrophy.  There was no pain on palpation of either wrist.  There was no swelling bogginess, or tenderness.  The Veteran put forth a fair effort, but his range of motion was diminished.  Measurements for active and passive motion were reported.  The examiner commented that the Veteran did not appear to put forth a full effort on bilateral wrist testing due to subjective pain.  Repetitive motion caused no additional loss.  There was no evidence of additional functional loss due to pain, weakness, fatigue, lack of endurance, incoordination, or flare-ups.  

The Veteran stated that his knees were painful all the time and he had to be careful walking on uneven surfaces.  He put pain at the level of 2 to 3.  He reported weakness and stated his knees felt as though they would give out if he bent down.  They would swell every two months or so.  There was no stiffness, redness, or heat.  He reported three flare-ups per year lasting one to two days.  Certain movements, such as twisting, would precipitate flares.  Flares increased loss of motion by about 30 percent.  As to the effects on his occupation, his knees bothered him going up and down stairs.  It slowed him down.  If it was very painful, he would go home.  Physical examination showed no heat, redness, or erythema.  There was no quadriceps atrophy.  Deep tendon reflexes were equal right to left and 2+ at the knee and 1+ at the ankle.  There was no effusion.  The patellofemoral compression test was negative, bilaterally.  Collateral ligament testing was normal.  McMurray's test was negative.  There was mild discomfort along the lateral joint line of the right knee.  The drawer test was normal.  The Veteran had a nearly full range of motion.  He walked without a limp.  He was able to fully extend the leg and do a full squat with 5 repetitions (weight bearing).  Ranges of motion were measured.  There was no evidence of additional functional loss due to pain, weakness, fatigue, lack of endurance, incoordination, or flare-ups.  

The January 2008 VA examination concluded with diagnoses of hypertension on medication with fair control; bilateral knee internal derangement, residual minimal loss of motion and mild pain; and, bilateral wrist degenerative disease, residual mild loss of motion and pain.  

On VA audiometric examination, in January 2008, the Veteran complained that his hearing loss was very bad and very embarrassing.  He reported that he was unable to talk on the telephone or hold a conversation with his grandchildren.  He frequently had to ask others to repeat themselves.  It kept him from getting the job he wanted as a police officer.  He also reported constant bilateral tinnitus.  Audiometric testing revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
25
55
90
85
63.75
Left
25
60
95
75
63.75

Speech audiometry revealed speech recognition ability of 42 percent correct in the right ear and 34 percent correct in the left ear.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (cycles per second).  See 38 C.F.R. § 4.85(d) (2011).  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Code 6100 (2011).  The United States Court of Appeals for Veterans Claims (Court) has noted that the assignment of disability ratings for hearing impairment are derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The January 2008 audiologic results produce a numeric designation of "IX" for the right ear and "XI" for the left ear.  When these numeric designations are applied to the rating criteria, the result is an 80 percent rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2011).  

The Veteran had another VA examination in August 2008.  The claims file was reviewed.  The Veteran discussed his gastroesophageal reflux and reported that it was fairly well controlled on medication.  If he did not take his medication, he experienced chest pain and burning in his chest and throat.  He also reported shortness of breath and coughing, but it was not clear if that was related to the reflux.  He denied nausea, vomiting or dysphagia.  He did not have hematemesis or melena.  He had a couple of episodes of reflux at work, but it did not interfere with his functioning or the activities of daily living.  In regard to his nose, the Veteran reported having surgery after breaking it several times.  He could breathe through both sides now.  He had sleep apnea and used a breathing machine.  He did not describe postnasal drainage or chronic sinusitis.  The Veteran also discussed his scars, but did not indicate that they were currently symptomatic.  

On physical examination, the nose externally appeared straight.  The septum appeared straight.  There was mucosal and turbinate swelling, but the nasal airways were patent.  No crusting or purulence was noted.  The pharynx was negative.  

Examination of the left hand showed a faint scar over the proximal interphalageal joints of the ring and index fingers.  He had full flexion and extension, without weakness.  He could make a full fist.  No deformities were noted.  There was no objective evidence or complaints of pain on motion.  On repeated use, there was no evidence of additional loss of motion, pain, weakness, incoordination, or fatigability.  The finger tips all fully apposed the transverse palmar crease when making a fist.  There was no ankylosis or evidence of functional loss.  The scars were very faint and difficult to discern and no abnormalities such as inflammation, edema, keloid formation, tenderness, etc. were identified.  

On the right proximal calf, the Veteran had faint irregular scars that were slightly hyperpigmented.  There was no induration, elevation, depression, tenderness, underlying soft tissue damage, inflammation, edema, or keloid formation.  Skin texture was normal.  There was no adherence to underlying tissue and no tenderness to the scar.  No inflexibility was noted.  

Abdominal examination showed no tenderness to palpation.  There was no hepatosplenomegaly.  The August 2008 examination concluded with diagnoses of hearing loss and tinnitus.  It was commented that the hearing loss necessitated the use of noise protection in noisy environments, occupationally and the Veteran would have difficulty hearing in noisy environments.  Septal deviation was also diagnosed.  It was commented that there were no current problems with sinus drainage and the septal deviation had been surgically repaired.  The doctor expressed the opinion that it did not cause the Veteran any limitations in regard to employment.  The examiner further noted that the diagnosis of gastrointestinal reflux did not affect the Veteran's ability to work any type of job.  Bilateral wrist loss of motion was also diagnosed.  The physician expressed the opinion that the condition would limit the Veteran from working in jobs that require heavy use of the wrists such as road construction, air hammer operation, etc.  As to the Veteran's previously examined knee condition, the examiner gave the opinion that it precluded employment in jobs requiring long periods, 8 hours or more, on his feet.  The doctor further expressed the opinion that the scars of the right calf and the superficial scars of the left index and ring fingers would not limit his ability to work in any type of environment.  Further, the physician was of the opinion that the Veteran's hypertension did not preclude any type of employment.  

Magnetic resonance imaging (MRI) of the right knee in October 2008, revealed minimal effusion.  There was no abnormal signal from bone.  Quadriceps and patellar tendons were intact.  Anterior cruciate ligament, posterior cruciate ligament, and collateral ligaments were intact.  There was a minimal internal signal in the menisci, which was likely degenerative.  There was no linear high signal extending to the joint surface to suggest meniscal tear.  The impression was minimal joint effusion and otherwise negative MRI scan of the right knee.  

On VA audiometric examination, in December 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
50
95
90
63
Left
15
50
100
85
63

Speech audiometry revealed speech recognition ability of 80 percent correct in the right ear and 80 percent correct in the left ear.  These audiologic results produce a numeric designation of "IV" for the right ear and "IV" for the left ear.  When this numeric designation is applied to the rating criteria, the result is a 10 percent rating.  38 C.F.R. § 4.85, and Code 6100 (2011).  When there are inconsistent speech discrimination scores, the disability may be rated on pure tone thresholds only in accordance with 38 C.F.R. § 4.85, Table Via (2011).  That Table would provide a numeric designation of "V" for each ear.  When those numeric designations are applied to the rating criteria, the result is a 20 percent rating.  38 C.F.R. § 4.85, and Code 6100 (2011).  

The report of the December 2008 VA examination shows the examiner reviewed the claims file and the computerized medical record.  The Veteran reported increased problems with his knees as they seemed to pop out sideways and then go back on their own.  He also reported more pain in the knees.  He said that the more he was on his feet, the more his knees would ache.  They had swollen, but not often.  They did not get red or warm or have locking or stiffness.  Injections during the summer had not helped.  He used over-the-counter ibuprofen and also used braces at work.  He could have flare-ups of 30 minutes to 4 days if he was on his feet a lot or the weather changed.  His activities were affected so he could not work as much and his hours were cut to 8 a week.  He had to quit dancing and bowling and his walking while hunting was limited.  Climbing stairs repeatedly bothered him.  Some times he had difficulty putting his pants on.  He was able to drive and do other activities of daily living.  The Veteran also reported pains in his wrists, which sometimes radiated into his forearms and hands.  He noticed swelling and redness at times.  Heavy lifting caused more pain.  He was on several medications for hypertension.  He had not had any symptoms related to hypertension.  

On physical examination, the Veteran walked without a limp.  His lungs were clear to auscultation.  His heart had a regular rate and rhythm, without murmurs.  There were no gallops, murmurs, or thrusts.  No pretibial edema was noted.  Computerized records showed blood pressures of 143/88 in September and 136/83 in August.  Examination of the wrist showed no acute or chronic swelling, deformity. Increased heat, or erythema.  No muscle atrophy was noted.  There was no guarding or evidence of pain.  No specific tenderness was noted on palpation of the wrists, snuffbox, etc.  No weakness of the wrists was noted.  Active motion of the wrists produced no objective evidence or complaints of pain.  Repeated use showed no evidence of additional loss of motion, pain, weakness, incoordination, or fatigability.  Examination of the knees showed he walked without a limp.  Neither knee had acute or chronic swelling, deformity, increased heat, or erythema.  No muscle atrophy was noted.  There were complaints of tenderness on palpation of the right knee joint line and patellar borders.  There were no complaints of pain on palpation of the left knee.  Both knees were stable on drawer and collateral ligament testing.  The McMurray test was negative.  No weakness in the knees was noted.  Active range of motion of the knees disclosed no objective evidence or complaints of pain when performing repeated flexion and extension.  He could get into a full squat, but did so a bit slowly and had difficulty rising.  With repetition, there was no evidence of additional loss of motion, pain, weakness, or fatigability.  The examiner commented that she observed the Veteran to exhibit normal knee flexion doing the squat in the examining room, flexing his knees on the examining table, and while getting his shoes on and off.   Diagnostic tests were reviewed.  Active and passive ranges of motion were reported for both wrists and knees.  Diagnoses included hypertension; chest X-ray reports mild cardiac enlargement.  It was noted that the Veteran was previously service-connected for wrist limited motion.  The examiner commented that her examination was negative for any findings of any acute or chronic significant wrist condition.  Diagnoses also included degenerative joint disease and meniscal tear, left knee; and, prior diagnosis of right knee medial meniscus tear.  It was noted that imaging studies of late had been negative on the right knee.  

X-rays of the wrists, in January 2009, revealed radiolucent defects with sclerotic margins on the carpal lunate on the left and the carpal navicular on the right.  

VA clinical records follow the Veteran through April 2009 when an arthroscopy was scheduled to treat a meniscal tear in the right knee.  A work-up at that time also noted complaints of pain and weakness in the left leg and pain in the back.  On examination, blood pressure was 135/91.  Other findings were normal.  The Veteran's abdomen was benign, soft, non-tender, and non-distended with positive bowel sounds.  Extremities showed no clubbing, cyanosis, or pretibial edema.  Pedal pulses were 2+ and symmetric.  Muscle strength and tone were normal.  The assessment was left knee pain, hypertension, and gastroesophageal reflux disease.  

Conclusion

Service-connection is granted for disabilities that result in industrial impairment.  The amount of compensation reflects the average impairment of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  The Veteran and his spouse have outlined many life-style changes associated with the service-connected disabilities, including limitations on dancing, bowling, motorcycling and other activities.  These changes in life style and limitations on recreational activities are not a basis for higher ratings, including TDIU.  So, too, age is not a basis for TDIU.  38 C.F.R. § 3.341(a), 4.19.  

The question is whether the Veteran's service-connected disabilities, by themselves, would prevent him from obtaining substantially gainful employment, considering his education and experience.  Because compensation is based on service-connected disabilities, factors such as the economic conditions in a specific area or the claimant's ability to actually find a job are not relevant.  The question is whether he can do a job with his service-connected disabilities.  

In this case, the record shows that the Veteran completed two years of college and had many years of service in positions requiring both supervisory and technical skills.  Many people with such backgrounds routinely perform substantially gainful work at desks, workbenches, and work stations, as well as in cubicles.  For many such occupations, verbal communication is not a critical factor.  While audiometric testing is not done with hearing aids, many, many people work with them.  A hearing loss, such as the Veteran's, would not prevent him from working in such occupations.  The Veteran and his spouse have reported that janitorial work was the only thing he could find due to his hearing loss.  While such work may have been the only thing available in a limited area, compensation is not based on where a person chooses to live.  Rather, compensation is based on average industrial impairment.  In the average case, a hearing loss such as the Veteran has would not prevent him from engaging in some form of compatible substantially gainful employment.  The Veteran has some service-connected knee problems that would prevent him from prolonged standing and walking.  However, his knee problems would not prevent him from getting to work, or hunting, or riding his motorcycle.  More importantly, they would not prevent him from engaging in the sedentary type of work for which he is qualified by his training and experience.  Further, the medical opinions are to the effect that all of the Veteran's service-connected disabilities would have little or no impact on the sedentary type of work for which he is qualified.  

While the Veteran and his spouse are of the opinion that his service-connected disabilities prevent him from engaging in substantially gainful employment, the medical records and reports form the preponderance of evidence in this case.  They show that the service-connected disabilities would have little impact on the Veteran's ability to obtain and retain substantially gainful employment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

A total disability rating, for compensation purposes, based on individual unemployability (TDIU) is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


